Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/872,001 filed 5/11/20 as a C-I-P of application serial number 16/271,518 which has been allowed but yet to issue.  Claims 1-32 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/271,518, filed on 2/08/19.

The information disclosure statements (IDS) submitted on 5/11/20 and 1/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number 1128 does not point to a surface but rather to the center of layer 1111 in Fig.5B.  Note the agreement reached in the Notice of Allowance mailed 5/05/21 in parent application serial number 16/271,518.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the inner wall panel” lacks antecedent basis.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11 of co-pending Application No. 16/271,518 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is anticipated by the claims of the allowed but yet to issue parent application.
With respect to claim 5, where there is a plurality struts having drain channels there between inherently are in a pattern.  No particular pattern is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,771,703 to Golding.
Golding provides a draining construction structure comprised of a first layer 1 configured for coupling to a building or an outer wall, a second layer comprising a lath membrane 10 [cl. 2] capable of coupling with stucco, mud or plaster and a drainage framework 7 including flat topped struts 8 between the first and second layers providing a strut gap forming drain channels.
With respect to claims 3 and 6, element 9 is filter fabric coupled with lath 10.
With respect to claims 4 and 10, col. 8, lns. 11-16 disclose the dimples or “strut bodies” as high impact polystyrene capable of withstanding a compressive load of 18,000lbf/ft2.  This is considered more rigid that the first and second layers.
 With respect to claim 5, the dimples 8 are shown in a pattern in at least fig.1A.  No particular pattern is claimed.
With respect to claim 7, waterproofing membrane 1 is less permeable that filer fabric 9.
With respect to claim 8, board 7 or assembly 15 are considered to meet structural panel.

With respect to claim 11, the assembly 15 is provided on a building wall 16 so it is considered a “construction wrap”.
With respect to claim 13, adhesive 107 is considered a fastener.
 With respect to claim 26, board core 7 is considered a structural panel and struts 8 brace panel 7 away from their flat faces.
With respect to claim 27, board 7 is disclosed as high impact polystyrene with is considered to meet at least “foam board”.
With respect to claims 28 and 29, panel 15 is now considered the structural panel and it includes waterproofing membrane 1.
With respect to claim 30, see membrane 10.
With respect to claim 31, see filter fabric 9.
With respect to claim 32, see col. 8, lns. 11-16 disclose the dimples or “strut bodies” as high impact polystyrene.

Claims 14-16 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,366,033 to Johnson.
In Fig. 1A lath 20 is recessed from foam spacers 23 considered the struts of the claims.
With respect to claims 21-22, the lath and drainage frame formed by spacers 23 are components of structural panel 12.

Claims 12, 17-19 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note:
U.S. 3,073,066 to Edwards et al. which provides stucco lath 14 spaced from backing layer 11 with nails 19 having spacers 31.
U.S. 2012/0247040 to Buoni et al. provides lath 14 spaced from sheet 16 with spacers 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636